 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL HARRIS,                               1:18-cv-00942-GSA-PC
12                 Plaintiff,                      ORDER DENYING MOTION FOR STAY
                                                   (ECF No. 18.)
13          vs.
                                                   ORDER GRANTING EXTENSION OF TIME
14    MADERA COUNTY                                FOR PLAINTIFF TO RESPOND TO COURT’S
      DEPARTMENT OF                                ORDER TO SHOW CAUSE
15    CORRECTIONS,                                 (ECF No. 13.)
16                                                 SIXTY-DAY DEADLINE
                       Defendant.
17

18   I.     BACKGROUND
19          Plaintiff, Daniel Harris, is a state prisoner proceeding pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing
21   this action on July 12, 2018. (ECF No. 1.) On December 10, 2018, the court issued an order to
22   show cause, requiring Plaintiff to file a response to the order within thirty days showing why
23   this case should not be dismissed as barred by Heck and Balisok.1 (ECF No. 13.) On January
24   10, 2019, the court granted Plaintiff a sixty-day extension of time to file his response. (ECF
25   No. 15.)
26          On March 11, 2019, Plaintiff filed a motion for stay. (ECF No. 18.)
27

28
                   1
                       Heck v. Humphrey, 512 U.S. 477 (1994) and Edwards v. Balisok, 520 U.S. 641 (1997).

                                                          1
 1   II.    MOTION FOR STAY
 2          The court has inherent authority to manage the cases before it. Landis v. N. Am. Co.,
 3   299 U.S. 248, 254-55 (1936) (“[T]he power to stay proceedings is incidental to the power
 4   inherent in every court to control the disposition of the causes on its docket with economy of
 5   time and effort for itself, for counsel, and for litigants. How this can best be done calls for the
 6   exercise of judgment which must weigh competing interests and maintain an even balance.”)
 7   Stays of proceedings in federal court, including stays of discovery, are committed to the
 8   discretion of the trial court. See, e.g., Jarvis v. Regan, 833 F.2d 149, 155 (9th Cir. 1987).
 9          Plaintiff requests a stay of all proceedings in this case to allow him time to exhaust his
10   administrative remedies and obtain legal counsel to assist him.
11          A.      Exhaustion Of Remedies For This § 1983 Case
12          Pursuant to the Prison Litigation Reform Act of 1995, “[n]o action shall be brought with
13   respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner
14   confined in any jail, prison, or other correctional facility until such administrative remedies as
15   are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust the
16   available administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211, 127
17   S.Ct. 910 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002). Exhaustion
18   is required regardless of the relief sought by the prisoner and regardless of the relief offered by
19   the process, Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819 (2001), and the exhaustion
20   requirement applies to all suits relating to prison life, Porter v. Nussle, 435 U.S. 516, 532, 122
21   S.Ct. 983 (2002).
22          Plaintiff is a state prisoner proceeding with this case under 42 U.S.C. § 1983.          Thus,
23   Plaintiff is subject to the Prison Litigation Reform Act and is required to exhaust his available
24   administrative remedies using the grievance process at the prison prior to filing suit. If Plaintiff
25   did not exhaust his remedies before filing suit, it then serves no purpose to stay this case.
26   Therefore, the court finds no good cause to stay the proceedings in this case to allow Plaintiff to
27   exhaust his remedies for this case.
28          B.      Exhaustion of Remedies for Case Number F077649

                                                      2
 1           Plaintiff has requested a stay of the proceedings in this case to “exhaust all remedies
 2   pertaining to case No. F077649.” (ECF No. 18 at 21-22.) Plaintiff has not sufficiently
 3   identified case No. F077649, nor explained why he needs time to exhaust remedies for that
 4   case.   Without more information the court finds no good cause to stay this case to allow
 5   Plaintiff to exhaust remedies in case No. F077649.
 6           C.     Time to Seek Legal Counsel
 7           Plaintiff also requests a stay of this action to allow him time to seek counsel to represent
 8   him. However, a stay of this entire action is not Plaintiff’s only remedy. Under Rule 6 of the
 9   Federal Rules of Civil Procedure the court has discretion to extend filing deadlines. If a party
10   makes a request for additional time “before the original time or its extension expires,” then the
11   court may extend the deadline “for good cause.” See Fed. R. Civ. P. 6(b)(1)(A).
12           The only currently pending deadline in this case is for Plaintiff to respond to the court’s
13   order to show cause issued on December 10, 2018. The court initially granted Plaintiff thirty
14   days, and then sixty more days in which to respond to the court’s order. The deadlines have
15   now nearly expired. (ECF Nos. 13, 15.) Instead of a stay of the proceedings the court finds
16   good cause to allow Plaintiff another sixty-day extension of time in which to respond to the
17   court’s order to show cause. This new extension of time will allow Plaintiff time to seek
18   counsel before his response is due. If Plaintiff requires a further extension of time he should
19   file a motion with the court before the expiration of any deadline set by the Court.
20   III.    CONCLUSION
21           For the foregoing reasons, IT IS HEREBY ORDERED that:
22           1.     Plaintiff’s motion to stay, filed on March 11, 2019, is DENIED;
23           2.     Plaintiff is granted sixty days from the date of service of this order in which to
24                  file a response to the court’s order to show cause issued on December 10, 2018;
25                  and,
26           3.     No further extensions of time shall be granted without a showing of good cause.
27
     IT IS SO ORDERED.
28


                                                      3
 1
     Dated:   March 14, 2019        /s/ Gary S. Austin
                               UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                               4
